Citation Nr: 0010677	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-21 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had more than 20 years of active service when he 
retired from the military in July 1992.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to a TDIU.

In December 1999, the veteran testified before a member of 
the Board at a videoconference hearing.  The hearing 
transcript, which is of record, indicates that he accepted 
that hearing in lieu of an "in-person" hearing before a 
Board member.  See 38 C.F.R. § 20.700(e) (1999).  At the 
hearing, the veteran requested that the record remain open 
for 30 days in order for him to obtain additional evidence.  
Hearing transcript (T.), 10.  An additional medical statement 
was subsequently received.  In an April 2000 statement, the 
veteran's representative waived initial RO review of that 
evidence.  Accordingly, the Board may proceed with the 
veteran's appeal.  38 C.F.R. § 20.1304 (c) (1999).  


FINDINGS OF FACT

1.  The record shows that the veteran has a four-year 
Bachelor of Science degree in Behavioral Science with a 
double major in Psychology and Criminal Justice.  He began a 
graduate program in August 1999.

2.  The record shows that the veteran's employment history 
includes 20 years of work in human resources and 
administration and numerous counseling jobs.

3.  Service connection currently is in effect for cervical 
radiculopathy, with encroachment on anterior arachnoid space 
and neural foramina on the right C5-6 and bony spur and small 
disc bulge at C6-7 with resultant neck pain and subjective 
numbness in the left upper extremity, evaluated at 60 percent 
effective from October 1, 1996.  Service connection is also 
in effect for reactive airway disease (multiple allergies) 
rated at zero percent from October 1, 1996.  The combined 
rating is 60 percent, which has been in effect since October 
1, 1996.  

4.  The veteran's service-connected disabilities are not of 
sufficient severity so as to preclude the veteran from 
engaging in substantially gainful employment.


CONCLUSION OF LAW

The veteran is not unemployable due to his service-connected 
disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that service connection is in 
effect for cervical radiculopathy, with encroachment on 
anterior arachnoid space and neural foramina on the right C5-
6 and bony spur and small disc bulge at C6-7 with resultant 
neck pain and subjective numbness in the left upper 
extremity, evaluated at 60 percent effective from October 1, 
1996.  Service connection is also in effect for reactive 
airway disease (multiple allergies) rated at zero percent 
from October 1, 1996.  The combined rating is 60 percent, 
which has been in effect since October 1, 1996.

Pertinent to the veteran's claim are private orthopedic 
clinic records that extend from January to March 1997.  Those 
records include a Magnetic Resonance Imaging (MRI), the 
result of which was encroachment on the anterior arachnoid 
space and neural foramina on the right at C5-6, suggestive of 
a bony spur with a small focal bulge of the disc at the C6-7.  
Mild changes significant of cervical radiculopathy were noted 
at C5-6 and possibly at C7.  

Also of significance in this case is the report from VA 
examination dated in August 1997 related to the veteran's 
pulmonary disorder.  In a recitation of the veteran's past 
medical history, the examiner noted that the veteran was able 
to control his various allergies with medication, but that if 
he fails to use his medication, his allergies are very 
severe.  Objective findings included year-round and severe 
allergy attacks, severe dyspnea during pollen times; the 
diagnosis rendered was severe and life threatening allergies.  

VA examination specific to the neck was conducted in August 
1997, at which time the veteran reported that he took 
Naprosyn and Vicodin to relieve the pain.  Further, the 
veteran used a TENS unit previously and that seemed to help 
with some of the neck symptoms.  On examination, the examiner 
noted that there did not seem to be any postural abnormality, 
muscle strength in the upper extremities was normal, range of 
motion of the bilateral arms with lateral abduction was from 
zero to 120 degrees and with extension from zero to 
170 degrees.  Deep tendon reflexes were symmetric, but 
somewhat decreased in the upper and lower extremities.  The 
diagnosis rendered was cervical radiculopathy with 
encroachment on the anterior arachnoid space and neural 
foramina on the right at C5-6 and bony spur and small disc 
bulge at C6-7 with neck pain and subjective numbness.  

In the veteran's personal statement dated in August 1997, he 
stated that he had been let go from his job with the Texas 
Department of Criminal Justice due to the pain and discomfort 
he was having at that time.  The veteran stated that the job 
required more strenuous activity than he was able to handle.  

Private outpatient records dated in November and December 
1997 relate to further injury of his back due to an assault.  

In his December 1997 statement, he asserted that the jobs he 
held in the past have furthered symptoms associated with his 
disabilities and have required him to lose work time as a 
result.  In the veteran's July 1998 statement, he noted that 
he has 20 years of experience in human resources and 
administration.  Further, he stated that he was attending the 
university on a full-time basis at that time (University of 
Mary Hardin Baylor) to obtain his Bachelor of Science degree.  

Also, the veteran stated that he had job offers, but that 
those jobs entail physical activity of a nature that he 
cannot do given his back disability.  The veteran did work at 
a psychiatric hospital, but when he was forced to restrain an 
adolescent, he injured his neck and back and had to stay off 
work for one month.  The veteran was then hired by another 
organization and worked until he resigned due to the pain and 
discomfort exacerbated by the job.  He then got another job 
on a part-time basis as a therapist technician, from which he 
eventually resigned because it was too physically demanding.

Private outpatient records related to physical therapy 
sessions that extend from 1998 to 1999 are of record.  
Overall, the doctors noted that the veteran benefited from 
wearing a TENS unit and continuing with appropriate 
exercises.

In a June 1999 statement, the veteran reiterated his prior 
work history.  He stated that he attends class currently and 
that his disabilities bother him while he is in class as 
well.  

During the veteran's personal hearing conducted in June 1999, 
he testified generally that his back disability restricts him 
in his ability to do the work he has traditionally done.  As 
long as he is forced to do manual-type labor, he cannot work 
without enduring severe pain and discomfort.  He currently 
studies full-time so that he can be prepared for the sort of 
jobs that he can physically handle, that is, jobs that do not 
require physical labor.  At the time of the veteran's 
hearing, he stated that he had not worked for the past three 
months and that over the past several years, he had worked 
only part-time due to his disabilities.  The veteran last 
worked in March 1998.  Also, he stated that during class, he 
wears his TENS unit and takes medication for his back pain.  

In the report from VA examination dated in September 1999, 
the examiner noted the veteran's assertions that he has been 
unable to work due to strenuous activities required of him 
and that although he has tried several types of jobs, he is 
unable to maintain them.  As to his allergies, the veteran 
reported that his symptoms generally are under control with 
medication.  

On examination, the examiner reported that his neck was 
clinically normal, and that other than tenderness in the mid 
cervical spine, that area was unremarkable.  The veteran was 
able to extend both knees while sitting and straight leg 
raising in a supine position was zero to 70 degrees 
bilaterally.  On range of motion of the cervical spine, the 
veteran complained of pain throughout.  Forward flexion and 
extension was zero to 30 degrees, lateral flexion zero to 
25 degrees bilaterally, and rotation bilaterally was zero to 
40 degrees.  

The diagnoses rendered in pertinent part were cervical 
radiculopathy, severe allergies, seasonal and environmental 
with a history of anaphylactic reaction in 1990.  The 
examiner commented that it did not appear as though the 
veteran were totally disabled, but that his problems would 
have a significant impact on his ability to do jobs that 
required repetitive motion of the upper extremities or 
exertional activities.  

During VA pulmonary function test conducted in September 
1999, the veteran was diagnosed with borderline restrictive 
lung disease, no bronchodilator response, FVC at 76 percent 
and FEV1 at 85 percent.  

A private medical doctor's opinion dated in December 1999 
reveals the veteran's prior medical history, including a 
statement that the veteran had tried to obtain and retain 
gainful employment since separation from service and has been 
unsuccessful due to his disabilities.  On examination, the 
doctor noted that the veteran had complaints of pain and 
numbness in the neck and that his range of motion of the neck 
was limited.  He had 15 degrees of flexion, 22 degrees of 
extension, 25 degrees of right lateral bending, and 33 
degrees of left lateral bending.  The veteran's grip strength 
was decreased to 60 pounds on the right hand from normal, 
which should be greater than 80, and 38 pounds on the left.  

The doctor indicated that the veteran would be able to handle 
the sort of position he is seeking, that is of a licensed 
counselor, given that there is no exertional activity or 
requirement for repetitive motion of the hand, data entry, or 
repetitive writing.  The doctor also stated that the veteran 
could only work up to one-half hour when writing or inputting 
data into the computer.  His lifting capacity is 50 pounds, 
but he can reach as tolerated without restriction.

During the veteran's hearing before a Member of the Board in 
December 1999, he testified that he has had to leave several 
jobs over the years due to severe symptoms associated with 
his disabilities.  He has tried physical therapy and nothing 
more can be done to help the pain and discomfort that he 
experiences.  The veteran also testified that he has tried to 
find jobs that do not require physical activity, but has had 
a difficult time finding anything.  He stated that he has 
sent at least 250 to 300 applications in search of 
employment, but that he has not had any response.  

Analysis

A review of the record discloses that this veteran has 
submitted a well grounded claim in that he has presented 
evidence of service-connected disabilities and assertions 
that such disabilities interfere with his ability to maintain 
gainful occupation.  The VA, therefore, has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  In this regard, the Board 
notes that the veteran was provided the opportunity to submit 
any additional supporting evidence subsequent to his December 
1999 hearing.  In December 1999, he submitted a statement 
from a private doctor who accounted for symptomatology found 
on examination in that month.  In light of the up-to-date 
findings on which a medical opinion was based, the Board 
finds that all necessary evidence for an equitable 
disposition of the veteran's appeal has been received.  Id.

As noted above, service connection is in effect for cervical 
radiculopathy, with encroachment on anterior arachnoid space 
and neural foramina on the right C5-6 and bony spur and small 
disc bulge at C6-7 with resultant neck pain and subjective 
numbness in the left upper extremity, evaluated at 60 percent 
effective from October 1, 1996.  Service connection is also 
in effect for reactive airway disease (multiple allergies) 
rated at zero percent from October 1, 1996.  The combined 
rating is 60 percent, which has been in effect since October 
1, 1996.  

The veteran contends that he is entitled to a total rating 
based on individual unemployability because his service-
connected disabilities prevent him from obtaining and 
maintaining substantially gainful employment.  Pertinent 
regulations provide that total disability ratings may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability, provided that, 
if there is only one such disability, the disability shall be 
rated at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) 
(1999).  

For the above purpose of one 60 percent disability, or one 
40 percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  

The regulation further provides that the existence or degree 
of nonservice-connected disability or disabilities or 
previous unemployability status will be disregarded where the 
aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable.  Id.  

A review of the record reveals that in this case, the 
assigned disability evaluation related to the veteran's 
service-connected back disability clearly meets the 
percentage requirements set forth in 38 C.F.R. § 4.16(a).  As 
noted above, service connection is in effect for cervical 
radiculopathy at a rating of 60 percent and for reactive 
airway disease (multiple allergies) rated at zero percent.  
Therefore, what remains to be determined in this case is 
whether the veteran's service-connected disabilities render 
him unemployable without regard to advancing age.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).

The veteran's back disability is rated pursuant to the 
provisions found in Diagnostic Code 5293.  38 C.F.R. § 4.71, 
Diagnostic Code 5293 (1999).  The maximum evaluation of 
60 percent is warranted for pronounced and persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  Id.  
Thus, the veteran's back disability is rated at the maximum 
evaluation available under this diagnostic code.  Id.

The veteran's restrictive airway disease, multiple allergies 
is rated as noncompensable under Diagnostic Code 6604.  
38 C.F.R. § 4.97, Diagnostic Code 6604 (1999).  A compensable 
rating of 10 percent is warranted where there is evidence of 
FEV-1 of 71 to 80 percent predicted, or; DLCO (SB) 66 to 
80 percent predicted.  Id.  In every instance where the 
schedule does not provide a 0 percent evaluation for a 
diagnostic code, a 0 percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  In general, the medical evidence 
reflects that this disorder is controlled with medication.  

Upon review of the above-reported evidence of record, the 
Board concludes that pathology attributable to the veteran's 
service-connected disabilities does not prevent him from 
obtaining and sustaining substantially gainful employment. 
Based on the clinical evidence of record, the Board finds 
that the evidence in this veteran's case does not demonstrate 
that his service-connected disabilities are of such severity 
so as to render him unable to undertake some type of gainful 
employment.  Critical in the Board's decision in this case 
are VA and private medical opinions of record related to the 
veteran's ability or inability to maintain gainful employment 
due to his service-connected disabilities.  See Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  In this, and in other 
cases, only independent medical evidence may be considered to 
support Board findings.  The Board is not free to substitute 
its own judgment for that of a medical expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Specifically, during VA examination dated in September 1999, 
the examiner noted that the veteran's allergy symptoms 
generally were under control with medication.  Further, the 
examiner opined that the veteran was not totally disabled; 
however, the examiner also noted that his problems could have 
a significant effect in his employment where the tasks 
required repetitive motion of the upper extremities or 
exertional activities.  Thus, although it appears that the 
veteran would be limited in some capacity, there is no 
evidence that the veteran would be precluded from obtaining 
and retaining gainful employment.

Furthermore, a private medical doctor rendered an opinion in 
December 1999 to the effect that the veteran was capable of 
handling certain positions, such as that of a counselor, as 
long as there was no exertional activity or requirement for 
repetitive motion of the hand, data entry, or repetitive 
writing.  The doctor further noted that the veteran could 
write or do data entry for up to one-half hour.

In light of the above statements, the Board has determined 
that the veteran in this case has not demonstrated 
entitlement to a total rating based on individual 
unemployability.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  It 
is clear from the veteran's testimony that he sincerely 
recognizes that he has limitations in his abilities due to 
service-connected disability.  While the Board acknowledges 
that he has problems to contend with, the competent and 
probative medical evidence of record demonstrates that the 
veteran's service-connected disabilities do not prevent him 
from obtaining and maintaining substantially gainful 
employment for which he has the education and background to 
pursue.  As noted above, the medical opinions of record as 
related to the veteran's service-connected disabilities, do 
not document that the service-connected disabilities are of 
such severe symptomatology so as to preclude the veteran's 
ability to pursue substantially gainful employment.  
38 C.F.R. §§ 3.340, 3.41, 4.16(a).  Accordingly, a total 
rating based on individual unemployability in this case is 
not warranted.


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


